Order, Family Court, Bronx County (Carol Stokinger, J.), entered on or about December 12, 2005, which, upon a finding of permanent neglect, terminated respondent mother’s parental rights and committed custody and guardianship of the subject child to petitioner and the Commissioner of the Administration for Children’s Services for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supported the court’s determination that respondent mother permanently neglected her child by failing to plan for his future (see Social Services Law § 384-b [7] [a]; Matter of Shareal Stacey S., 17 AD3d 251 [2005]). Although the agency diligently endeavored to encourage a meaningful relationship between mother and child by, inter alia, arranging for visitation referring respondent for services and providing her guidance in finding suitable housing, respondent failed to offer a viable plan for the child’s future (see Matter of Star Leslie W., 63 NY2d 136 [1984]). A fair preponderance of the evidence demonstrated that termination of her parental rights so as to facilitate adoption, rather than suspending judgment, was in the child’s best interests (Matter of Maryline A., 22 AD3d 227 [2005]). Concur — Tom, J.P., Friedman, Williams, McGuire and Kavanagh, JJ.